      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 1 of 24             FILED
                                                                          2020 Apr-29 PM 05:54
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA

MITCHELL PARTNERS, L.P., THE)
HERR FOUNDATION, THE JULIE  )
M. HERR REVOCABLE TRUST,    )
THE JEFFREY M. HERR TRUST,  )
JEFFREY M. HERR, BJORNSUND  )
VENTURES, LLC, MAUREEN      )
PETERSON, NATE TOBIK,       )
CONANT FAMILY FOUNDATION,   )
and EMILY CLARK,            )
                            )
       Plaintiffs,          )
                            ) Case No. 4:19-CV-01413-KOB
v.                          )
                            )
MARVIN LYNN LOWE,           )
RAYMOND RUDOLPH RENFROW, )
JR., ANNE DAUGETTE RENFROW, )       JURY DEMANDED
ROSALIE RENFROW CAUSEY,     )
ALBURTA DAUGETTE LOWE, and )
CLARENCE WILLIAM DAUGETTE )
III,                        )
                            )
       Defendants, and      )
                            )
LIFE INSURANCE COMPANY OF   )
ALABAMA,                    )
                            )
      Nominal Defendant.    )
______________________________________________________________________________

      PLAINTIFFS’ ORIGINAL COMPLAINT IN INTERVENTION
______________________________________________________________________________

      COMES NOW, MITCHELL PARTNERS, L.P. ("Mitchell"), THE HERR

FOUNDATION ("Herr Foundation"), THE JULIE M. HERR REVOCABLE
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 2 of 24




TRUST ("Julie Herr Trust"), THE JEFFREY M. HERR TRUST ("Jeffrey Herr

Trust"), JEFFREY M. HERR ("Jeffrey Herr"), BJORNSUND VENTURES, LLC

("Bjornsund"), MAUREEN PETERSON ("Peterson"), NATE TOBIK ("Tobik"),

CONANT FAMILY FOUNDATION ("Conant Foundation"), and EMILY

CLARK ("Clark" and, collectively, “Plaintiffs") and hereby assert, in their

individual capacities and, derivatively, as shareholders of Life Insurance Company

of Alabama, their Original Complaint in Intervention against Defendants MARVIN

LYNN LOWE ("Marvin Lowe"), RAYMOND RUDOLPH RENFROW, JR.

("Raymond Renfrow"), ANNE DAUGETTE RENFROW ("Anne Renfrow"),

ROSALIE RENFROW CAUSEY ("Causey"), ALBURTA DAUGETTE LOWE

("Alburta Lowe"), CLARENCE WILLIAM DAUGETTE III ("Daugette" and

collectively the "Director Defendants"), and Nominal Defendant LIFE

INSURANCE COMPANY OF ALABAMA (“LICOA” and collectively with the

Director Defendants the “Defendants”) and seek legal and equitable relief as

follows:

                            I.    INTRODUCTION

      1.    This lawsuit arises from the gross mismanagement and nepotistic

practices of the Director Defendants and their oppression of the shareholders of

LICOA and suppression of share values for their own purposes. Plaintiffs now sue



                                        2
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 3 of 24




to enforce their statutory rights, for breaches of fiduciary duty, for securities law

violations, and for dissolution of LICOA.

      2.      To put matters into perspective, here is a table listing the compensation

of the Director Defendants from 2017 and 2018 and their families relative to the

income of LICOA:

       Person                     2017                       2018

       Daugette                   $361,377                   $351,030

       Lowe                       $360,676                   $350,194

       Raymond Renfrow            $360,676                   $350,194

       Causey                     $119,956                   $326,637

       Causey’s Spouse            $124,879                   $123,637

       Total                      $1,327,564                 $1,501,692

       LICOA Net Income           $2,172,861                 $276,302

      3.      As detailed below, these massive salaries that cripple LICOA’s income

are part of sham “compensation structure” that is really a family jobs program for

LICOA’s Directors and their families. They are unqualified and wasteful and these

salaries are completely unjustified.           Moreover, they have purposefully

overcapitalized LICOA to keep share value down so they can repurchase them cheap

and to keep a nest egg to perpetually fund their exorbitant salaries, luxury offices,

and lifestyle while the LICOA shares do not even trade at liquidation value.

                                           3
       Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 4 of 24




                                   II.    PARTIES

      1.        MITCHELL is a California limited partnership that is headquartered in

California. There is no limited partner and/or general partner of Mitchell that is a

natural person who is domiciled in the State of Alabama. To the extent that any

limited partner and/or general partner of Mitchell is a corporation, no such

corporation is organized under the laws of Alabama nor has its principal place of

business in Alabama. To the extent that any limited partner and/or general partner

of Mitchell is a limited partnership, limited liability company, trust, or other entity

whose citizenship is determined by the domicile of its partners, members, or trustees,

or the natural persons or corporation comprising its partnership, membership, or

ownership, no such natural person is domiciled in the State of Alabama and no such

corporation is organized under the law of Alabama or has its principal place of

business in Alabama.

      2.        HERR FOUNDATION is an Illinois non-profit corporation that has its

principal place of business in the State of Illinois.
           3.




      4.        JULIE HERR TRUST is an Illinois trust whose trustee is Julie M. Herr,

who is domiciled in the State of Illinois.



                                             4
       Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 5 of 24




       5.    JEFFREY HERR TRUST is an Illinois trust whose trustee is Jeffery M.

Herr, who is domiciled in the State of Illinois.

       6.    JEFFREY HERR is a natural person who is domiciled in the State of

Illinois.

       7.    BJORNSUND is an Arizona limited liability company whose

membership is comprised exclusively of natural persons domiciled in the State of

Arizona.

       8.    PETERSON is a natural person domiciled in the State of Arizona.

       9.    TOBIK is a natural person domiciled in the State of Pennsylvania.

       10.   CONANT FOUNDATION is California non-profit corporation with its

principal place of business in the State of California.

       11.   CLARK is a natural person who is domiciled in the State of California.

       12.   MARVIN LOWE is a natural person and resident of Alabama. He may

be served with process at 220 Dogwood Circle, Gadsden, Alabama 35901.

       13.   RAYMOND RENFROW is a natural person and resident of Alabama.

He may be served with process at 340 Wildwood Road, Gadsden, Alabama 35901.

       14.   ANNE RENFROW is a natural person and resident of Alabama. She

may be served with process at 340 Wildwood Road, Gadsden, Alabama 35901.

       15.   CAUSEY is a natural person and resident of Alabama. She may be

served with process at 411 Country Club Drive, Gadsden, Alabama 35901

                                           5
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 6 of 24




      16.    ALBURTA LOWE is a natural person and resident of Alabama. She

may be served with process at 220 Dogwood Circle, Gadsden, Alabama 35901.

      17.    DAUGETTE is a natural person and resident of Alabama. He may be

served with process at 302 Broad Street, Gadsden, Alabama 35901.

      18.    LICOA is an Alabama life insurance company with its principal place

of business in Gadsden, Alabama. It may be served with process through its

registered agent, Marvin Lynn Lowe, at 302 Broad Street, Gadsden, AL 35901.

                      III.   JURISDICTION AND VENUE

      19.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332.

There is complete diversity between the parties and the amount in controversy

exceeds $75,000.00 for all claims pleaded by Plaintiffs because the value of LICOA

is in the tens of millions of dollars and Plaintiffs seek dissolution. LICOA has $127

million in assets and $39 million of shareholder capital. Moreover, the diminution

of the Plaintiffs’ shares and other damages sought herein, when aggregated by

Plaintiff, are greater than $75,000.00 per Plaintiff.       In addition, Plaintiffs,

derivatively, have brought a claim arising under the Securities Exchange Act of

1934, which gives this Court federal question jurisdiction. In the alternative, this

Court has supplemental jurisdiction over any parties and claims not otherwise

satisfying the amount in controversy and/or not arising under federal law because

they are related to the same case or controversy with the parties and claims that do

                                         6
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 7 of 24




satisfy the amount in controversy and/or the federal question claims and, therefore,

this Court has jurisdiction over those claims under 28 U.S.C. § 1367(a).

      20.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2).

                                  IV.    FACTS

      A.    Plaintiffs Purchase Shares In LICOA And Then Learn Of
            Disturbing Nepotistic Practices.

      21.   Plaintiff Mitchell is the record owner of (1) 13,492 of the LINSA class

shares; and (2) 2,840 shares of the of the LINS class shares in LICOA.

      22.   Plaintiff Herr Foundation is the record owner of 22,511 of the LINSA

class shares in LICOA.

      23.   Plaintiff Julie Herr Trust is the record owner of 14,149 of the LINSA

class shares in LICOA.

      24.   Plaintiff Jeffrey Herr Trust is the record owner of (1) 1,305 of the

LINSA class shares; and (2) 955 shares of the of the LINS class shares in LICOA.

      25.   Plaintiff Jeffrey Herr is the record owner of (1) 1,150 of the LINSA

class shares; and (2) 3 shares of the of the LINS class shares in LICOA.

      26.   Plaintiff Bjornsund is the record owner of (1) 1,361 of the LINSA class

shares; and (2) 614 shares of the of the LINS class shares in LICOA.

      27.   Plaintiff Peterson is record 200 of the LINSA class shares in LICOA.

      28.   Plaintiff Tobik is record owner of 400 of the LINSA class shares in

LICOA.
                                         7
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 8 of 24




      29.   Plaintiff Conant is record owner of 1,734 of the LINSA class shares in

LICOA.

      30.   Plaintiff Clark is record owner of 300 of the LINSA class shares in

LICOA.

      31.   In May of 2018, Colin Peterson ("Colin Peterson"), who is the principal

of one of LICOA's largest shareholders met personally with Daugette-president of

LICOA and chairman of its board-and the chief operating officer of LICOA, Mr.

Steven Keck. Colin Peterson was disconcerted by the poor operating results and

nonsensical capital allocation policy of the company. During this meeting, Daugette

made some startling admissions to Colin Peterson.

      32.   First, Daugette said that he does not mind the fact that the company is

overcapitalized and the stock is cheap because it allows him and his family to buy

back the stock at a good price personally. This is consistent with the limited

disclosures that are provided annually by LICOA, which show the Directors'

personal holdings in LICOA increasing. However, Daugette also disclosed that he

buys the stock on behalf of other family members, which allows him to hide some

of the purchases.

      33.   The concerns raised in this meeting caused Colin Peterson to obtain a

copy of an examination report from the State of Alabama Department of Insurance's

examination of LICOA. The report disclosed that management was "not avoiding

                                        8
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 9 of 24




the appearance of impropriety" because of nepotistic practices and noted that the

hiring and salaries of family members was "highly unusual". Among the items red-

flagged by the examiners were as follows:

      34.    Defendant Causey, who is the granddaughter of the founder of LICOA

and whose parents are both Director-Defendants, was hired as a "management

trainee" in 2002.

      35.    Causey was paid approximately $24,000.00 per year between 2002-04

and given a car allowance of between $300-$550 during that time frame.

      36.    The examiners found that Causey did not keep regular business hours

and was routinely not in the office despite allegedly being a "full-time employee in

training for upper management". Her hours were not tracked on a time sheet.

      37.    Causey reports only to her father. No other LICOA employee can give

a complete account of Causey's work activities.

      38.    LICOA admitted to the examiners that the reason for Causey's presence

is to ensure a dynastic nepotistic succession of the Daugette family in controlling

LICOA.

      39.    The examiners found it "highly unusual" that a recent college graduate

such as Causey would be allowed to set their own schedule while supposedly in

training, all while receiving a full-time salary and benefits.



                                           9
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 10 of 24




       40.    The examiners noted that the above-referenced conduct created an

appearance of impropriety that would make LICOA vulnerable to shareholder

litigation.

       41.    The examiners further found that that LICOA was paying for cell

phones for certain family members of the Director Defendants.

       42.    The examiners also noted that the Directors who are also employees of

LICOA were receiving both Director fees and their employee salaries, which they

noted was also "highly unusual" since "only family members" were receiving these

benefits.

       43.    Finally, the examiners found that LICOA was paying for some travel

expenses for family members travelling to LICOA events.

       44.    The red flags raised by this report are even further underscored by the

fact that the Department of Insurance's primary function is to protect policy holders

- not shareholders. So, the fact that the conduct made it into this report demonstrates

how out of the ordinary it is. LICOA is not being ran as a company to maximize

value for shareholders - it is being operated as a "family jobs program" for the

Defendants and their families.

       45.    Over the years, Defendants have, in fact, purchased shares of LICOA,

adding to their stash. On information and belief, they have used other family



                                          10
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 11 of 24




members to purchase the LICOA shares at the suppressed prices to keep control in

their family.

      46.       And the Director Defendants have made no secret of their cushy family

jobs program they have set up for themselves. Causey, for example, who has been

designated by her uncle—and LICOA’s chairman and president—Daugette as the

heir apparent to LICOA, described herself on her social media page as a “Southern

Belle who loves Travel, Purses, Shoes, Champagne, Sushi, Golf, Tennis, Spending

time with Friends, and Alabama Football...”. Causey posted pictures from Beverly

Hills and other exotic locations often posing with expensive luxury items. As

discussed herein, her lack of qualifications and absence from LICOA during

operating hours were documented in a disturbing report from the State of Alabama

Department of Insurance.

      47.       Likewise, Causey’s husband Michael—who also works for LICOA—

had a similar social media presence, claiming to “Live in Alabama, but rarely there!

Love traveling the globe in search of the best life has to offer...”. Like his wife, Mr.

Causey also posted pictures of a lavish lifestyle of global travel and extravagance.

The problem with the Causeys—and their family members who are also Director

Defendants in this case—is that, consistent with their social media profiles, their

interests lie with funding and maintaining they and their families’ lifestyles – not the



                                           11
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 12 of 24




interests of the shareholders of LICOA consistent with their fiduciary and statutory

duties.

      48.    The disturbing pattern of nepotism and complete disregard for the rights

of the shareholders of LICOA and the fiduciary duties incumbent on the Director

Defendants is summed up in picture of the Causeys taken at a $2000 per night beach

resort couched as “View from the office!”:




      49.    And for years now, this is how LICOA has operated. Like a family jobs

and vacation club for the Director Defendants and their families. Their sense of

privilege and entitlement have clearly led them to believe they are above the law. In

fact, after these social media posts and photos were brought to light by other

shareholders in litigation with LICOA, the social media profiles were removed.
                                         12
     Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 13 of 24




      50.      Since Co-Plaintiffs Trondheim and MTP requested documents from

LICOA, it was revealed that:

      (a) A 2012 audit report revealed that concert tickets, golfing supplies, golfing

            games, golfing clothes, spa appointments, spa merchandise, city tours,

            limo services, in-room movies, personal hygiene items, and sporting

            events were all expensed to LICOA by the Directors/Officers of LICOA

            with no clear business purpose;

      (b) A December 2014 audit report revealed that there were meals expensed by

            the Directors/Officers of LICOA with no receipts in contravention of

            LICOA policy and that some of these meals involved only LICOA

            executives, contrary to LICOA’s policy that any expensed business meals

            involve a third party that has some business connection to LICOA;

      (c) A December 2017 audit report revealed that some meal expenses were, in

            fact, personal expenses of LICOA Officers/Directors;

      (d) Defendants maintain no records of employment, compensation, or

            promotion of their family members who are employed/compensated by

            LICOA demonstrating the complete arbitrary nature of LICOA’s

            nepotistic family jobs program;

      (e) Defendants spent millions of dollars for renovations of its offices,

            including a $4,787 chair for Daugette’s office. Defendants were unable to

                                          13
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 14 of 24




            provide any documents detailing budgeting or calculation for the

            exorbitant refurbishing and expansion of LICOA’s offices.           Again,

            completely arbitrary practices designed to create a “palace” at shareholder

            expense for the Director Defendants and their families to run their family

            jobs program;

      (f) Despite having admitted to researching a stock buyback in 2015 and a

            reverse stock split in 2018 and 2019, LICOA was unable to provide any

            analyses, calculations, or memoranda on these issue. This demonstrates

            the lack of transparency and/or purposefully failing to keep records to

            avoid hard evidence on their oppressive and nepotistic actions.

      51.      Accountability for Defendants’ malfeasance is long overdue and

Plaintiffs request this Court grant the relief they are entitled to herein.

                            V.      CAUSES OF ACTION

                                       COUNT I

    Shareholder Devaluation Claim Under AL Code § 10A-2-8.32 (Director
            Defendants Daugette, Causey, and Raymond Renfrow)

      52.      Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      53.      Director Defendants Daugette and Causey had and have a duty under

AL Code § 10A-2-8.32 not to depreciate LICOA shares or to purchase LICOA

shares at less than market value.
                                           14
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 15 of 24




      54.    Director Defendant Daugette has admitted to a scheme whereby he and

his family have purposefully overcapitalized LICOA and overpaid family members

to depress share value and personally benefit themselves and their families, which

allows them to purchase the shares at a lower than market value either through their

own purchase or through third-party family members to maintain a controlling

interest in LICOA to further their nepotistic shareholder oppression tactics.

      55.    By reason of their position of Directors of LICOA, they are and were

required to comply with AL Code § 10A-2-8.32. These Director Defendants

breached their statutory duties toward Plaintiffs by their conduct of violating AL

Code § 10A-2-8.32. Specifically, the LICOA Annual Meeting of Shareholders

Report shows that Director Defendant Daugette increased his holdings in LICOA

from 20,985 common shares and 31,735 in class “A” shares in 2017 to 21,177

common shares and 32,747 in class “A” shares in 2019.            Likewise, Director

Defendant Causey increased her holdings in LICOA from 265 common shares and

3,288 in class “A” shares in 2017 to 3,421 in class “A” shares in 2019. Raymond

Renfrow also increased his LINSA shares by 18 shares and his LINS shares by 200

in 2019.

      56.    Director Defendants Daugette, Causey, and Raymond Renfrow were

directors and/or managing officers of LICOA during the relevant time period; (2)

committed actions and/or made statements consistent with (3) an intent to depreciate

                                         15
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 16 of 24




the value of LICOA’s stock and with the further intent to enable themselves or

another person, to buy LICOA’s stock at less than its real value; and (4) caused

Plaintiffs damages in the form of the difference between the real and the depreciated

value of the stock at the time Director Defendants Daugette, Causey, and Raymond

Renfrow perpetrated these wrongfully depreciating actions.

      57.    Plaintiffs have been damaged as a direct and proximate result of the

Daugette and Causey’s breach of their statutory duties in the amount of the depressed

share values.

      58.    Plaintiffs’ shares have all been devalued by nearly 75%. The LINSA

(common) shares liquidation or “book” value is approximately $39.00 per share,

however, they are trading at as low as $12.00 per share. The liquidation or “book”

value of the LINS (preferred) shares is approximately $195.00 per share and are now

trading at as low as $75.00 per share.

      59.    Plaintiffs demand these damages as well as their reasonable attorneys’

fees and costs.

                                    COUNT II

     Claim Under AL Code § 10A-2-14.30(2) For Dissolution (All Director
                              Defendants)

      60.    Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      61.    As discussed above, Defendants’ conduct constitutes illegal,
                                         16
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 17 of 24




oppressive, and fraudulent conduct justifying dissolution under AL Code § 10A-2-

14.30(2). In addition, the corporate assets of LICOA are being misapplied and/or

wasted under AL Code § 10A-2-14.30(2).

      62.     Accordingly, Plaintiffs request that LICOA be dissolved and that the

shareholders of LICOA, including Plaintiffs, be given the liquidation value of their

shares.

                                     COUNT III

Shareholder Derivative Claim Under Rule 10b-5 Of The Securities Exchange
                   Act of 1934 (All Director Defendants)

      63.     Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      64.     Defendants committed the following conduct in violation of Rule 10b-

5 of the Securities Exchange Act of 1934:

      (a) Defendants made material omissions in annual shareholders reports of

            LICOA by failing to disclose that (i) some/all Director Defendants were

            purposefully suppressing value of the LICOA shares to keep high capital

            reserves to fund exorbitant salaries and benefits for their families and/or

            (ii) they were rejecting offers to buy LICOA that would have garnered a

            premium return for shareholders because selling LICOA would have

            meant an end to a long-term family jobs program for the Director

            Defendants and their families; and (iii) LICOA lacked the internal controls
                                           17
Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 18 of 24




   to prevent corporate waste, fraudulent business expenses, and excessive

   compensation;


(b) these omissions by Defendants were material to Plaintiffs because, had

   Plaintiffs been aware of these omissions, they would not have purchased

   securities in LICOA;


(c) these omissions were made in connection with the sale of securities in

   LICOA;


(d) these omissions were made with knowledge, intent, recklessness, and/or

   purpose that Plaintiffs rely on them in order that the Defendants increase

   the capital reserves for the improper purpose of maintaining a family jobs

   program and that Defendants suppress share value for their reacquisition

   because Defendants were aware of their scheme and/or the lack of internal

   controls to prevent the waste from occurring – indeed the lack of internal

   controls were by design to perpetuate the waste and breaches of fiduciary

   duty;


(e) Plaintiffs are actual purchasers of LICOA shares;


(f) Plaintiffs’ reasonable reliance on the omissions proximately caused

   Plaintiffs damages in that their share values will never reach the

                                  18
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 19 of 24




            expectancy value or benefit of Plaintiffs’ bargain because, due to

            Defendants’ conduct that is the subject of the material omissions,

            Plaintiffs will never achieve even book or liquidation value for the shares.

      65.     As discussed above, Defendants’ conduct has caused a diminution in

expectancy value of Plaintiffs’ shares of approximately 75%. Plaintiffs seek their

damages, attorneys’ fees, and costs under Rule 10b-5 of the Securities Exchange Act

of 1934.

                                      COUNT IV

Shareholder Derivative Claim For Taking Corporate Opportunity Via Share
 Repurchase (Director Defendants Daugette, Causey, and Raymond Renfrow)

      66.     Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      67.     The actions described in Count I also constitute a breach of fiduciary

duty by Directors Causey and Daugette. These purchases of depressed shares by

Directors Causey, Daugette, and Raymond Renfrow—and very likely other family

members of the Directors of LICOA—constitute a taking of a corporate opportunity

of LICOA.       These Directors owed a fiduciary duty to both LICOA and its

shareholders to present the opportunity to LICOA for accretive share repurchases

that would have increased demand for the shares, price of the shares, and intrinsic

value per share for all LICOA shareholders.

      68.     Defendants’ conduct has caused a diminution in valuation of LICOA’s
                                           19
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 20 of 24




shares in an amount to be determined by a jury.

                                    COUNT V

 Shareholder Derivative Claim For Taking Corporate Opportunity Via Buy-
                       Out (All Director Defendants)

      69.   Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      70.   The actions described in Count I also constitute a breach of fiduciary

duty by Directors Causey and Daugette. Because LICOA has received buyout offers

from third parties, those buyout offers must be assessed and evaluated to determine

whether taking them would be in the best interest of the shareholders of LICOA.

However, it seems clear that any buyout offers were “Dead on Arrival” because it is

in the interest of the Director Defendants not to sell LICOA so as to maintain the

nepotistic and wasteful compensation and family jobs program that enriches them,

while the minority shareholders receive no return on their investment.

      71.   Defendants’ conduct has caused an opportunity loss for LICOA and its

shareholders in an amount to be determined by a jury.

                                   COUNT VI

      Shareholder Derivative Claim For Waste (All Director Defendants)

      72.   Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      73.   First, as stated above, the Director Defendants are authorizing

                                        20
     Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 21 of 24




excessive and unnecessary salaries to family members of the Director Defendant for

either duties that are not even being performed or for which they are unqualified.

They are also receiving director pay and executive compensation, which is highly

unusual. In addition, the expensed meals, personal items, entertainment, and other

items are likewise wasteful and inappropriate compensation to the Defendants. The

excessive compensation is really just a de facto dividend to only the majority

shareholders and their families. This is all waste and should be recovered by

LICOA.

      74.     Second, the Defendant Directors failure to respond to certain

Shareholders’ document requests in this litigation—Trondheim and MTP—has now

subjected LICOA to substantial liabilities. LICOA should recovery any attorneys’

fees or penalties incurred by LICOA from the Director Defendants as there is no

excuse for the blatant failure to comply with Alabama law.

      75.     The Director Defendants should account for this waste to the

shareholders of LICOA in an amount to be determined by a jury.

                 VI.    VERIFIED CONDITIONS PRECEDENT

      76.     Pursuant to Fed. R. Civ. P. 23.1, Plaintiffs aver as follows:

      (a) The Plaintiffs were all shareholders at the time of the transactions

            complained of;

      (b) This action is not one of collusion to confer jurisdiction on the action that

                                          21
     Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 22 of 24




         the Court would otherwise lack, but for collusion;

      (c) Plaintiffs did not—per se—make demand on the Directors of LICOA.

         However, Co-Plaintiffs Trondheim and MTP who initiated this action did,

         in fact, make written demand of the Board of LICOA to take action on the

         conduct complained of in Counts III thru VI herein on September 9, 2019.

         The Board of LICOA appointed a special litigation committee. After

         investigation, the special litigation committee recommended not taking

         action on behalf of LICOA against the Directors. Therefore, for Plaintiffs

         to make the exact same demand as Co-Plaintiffs Trondheim and MTP

         would be futile.

                            VII. PRAYER FOR RELIEF

      Plaintiffs pray for the relief requested above and for such other and further

relief as the Court may deem just and proper.



                                             Respectfully submitted,



                                             s/ Sharonda C. Fancher
                                             SHARONDA C. FANCHER
                                             Attorney for Plaintiff

OF COUNSEL:
BAKER DONELSON BEARMAN
CALDWELL & BERKOWITZ, P.C.
420 20th Street North, Suite 1400

                                        22
     Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 23 of 24




Birmingham, Alabama 35203
Tel. 205-326-0480
sfancher@bakerdonelson.com
                                            s/ Joseph David Sibley IV
                                           JOSEPH DAVID SIBLEY IV

OF COUNSEL:
CAMARA & SIBLEY, LLP
4400 Post Oak Parkway, Suite 2700
Houston, Texas 77027
Telephone: 713-966-6789




                    VERIFICATION BY DECLARATION

     Joseph Sibley, hereby declares as follows:

1.   “My name is Joseph Sibley. My date of birth is February 1, 1975. My
address is 4400 Post Oak Pkwy, Suite 2700, Houston, TX 77027, United
States of America.

2.    “I have reviewed the factual statements in Section VI of this Complaint
(Conditions Precedent) and they are within my personal knowledge and are
true and correct.

     “I declare under penalty of perjury that the foregoing is true and correct.

Executed in Travis County, State of Texas, this 29th day of April 2020.



                              ______________________________

                              Joseph Sibley




                                      23
      Case 4:19-cv-01413-KOB Document 18-1 Filed 04/29/20 Page 24 of 24




                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been served upon the following parties

by electronically filing the foregoing with the Clerk of Court using the ECF system

on this the 29th day of April, 2020.

Life Insurance Company of Alabama                  Raymond Rudolph Renfrow, Jr.
c/o Registered Agent                               340 Wildwood Road
M. Lynn Lowe                                       Gadsden, Alabama 35901
302 Broad Street
Gadsden, AL 35901                                  Rosalie Renfrow Causey
                                                   411 Country Club Drive
Anne Daugette Renfrow                              Gadsden, Alabama 35901
340 Wildwood Road
Gadsden, Alabama 35901                             Clarence William Daugette III
                                                   302 Broad Street
Alburta Daugette Lowe                              Gadsden, Alabama 35901
220 Dogwood Circle
Gadsden, Alabama 35901

Marvin Lynn Lowe
220 Dogwood Circle
Gadsden, Alabama 35901


                                                   s/ Joe Sibley
                                                    Of Counsel




                                        24
